PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sharp et al.
Application No. 16/640,162
Filed: 19 Feb 2020
For VALVE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 5.25, filed June 7, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The renewed petition pursuant to 37 C.F.R. § 5.25 is DISMISSED. 

This decision concerns UK application number 1713453.7 filed August 22, 2017; PCT application number PCT/GB2018/052381 filed August 22, 2018; Indian application number 202017011933 filed March 19, 2020; European application number 18762593.4 filed March 20, 2020; and, Chinese application number 20180054613.X filed February 21, 2020.

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was 

The required fee (§ 1.17(g) of this chapter).

An original petition pursuant to 37 C.F.R. § 5.25 was filed on June 24, 2020, which was dismissed via the mailing of a decision on April 9, 2021.

To date, requirements (1), (2), (3)(i), and (4) of 37 C.F.R. 
§ 5.25 have been satisfied.  Petitioner provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 and, the required petition fee. 

Requirement (3)(ii) of 37 C.F.R. § 5.25 has been partially satisfied and requirement (3)(iii) of 37 C.F.R. § 5.25 remains unsatisfied.  A discussion follows.

The relevant parties are as follows:

Declarant Nicholas Kenneth Sharp was the Technical Advisor at Cummins Turbo Technologies Ltd. (CTT), which is the applicant.4  
Declarant Sharp instructed outside counsel (the law firm Marks & Clark LLP in the UK) to prepare and file the UK application and the PCT application.5
When Declarant Sharp gave these instructions, he was aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. 
§ 5.11(a), but he failed to recall that inventive activity occurred in the USA.6 
Declarant Jack Stevenson-Hill is a patent attorney who is employed by the law firm Marks & Clark LLP.7
8 and he instructed another party/parties to file the Indian application, the European application, and the Chinese application.9
Declarant Stevenson-Hill was aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) during his involvement in this fact pattern.10  However, the law firm Marks & Clark LLP had no mechanism in place at the time to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. 
§ 5.11(a).11  Such a mechanism is now in place,12 and the law firm of Marks & Clark LLP has in the past filed foreign applications where a reduction to practice occurred in the US.13 
When Declarant Stevenson-Hill filed the UK application on August 22, 2017, he was unaware that inventive activity had occurred in the USA, because declarant Sharp had failed to apprise him of that fact.14
On July 26, 2018, declarant Stevenson-Hill received instructions to file the PCT application from declarant Sharp.15
On August 16, 2018, the law firm of Marks & Clark LLP asked applicant to provide inventorship information (which is not required at the time of filing for UK applications but is required for PCT applications),16 which were provided on August 22, 2018 by a Patent Engineer who is employed by the applicant and named Ian Hirst.17
Declarant Stevenson-Hill was the person responsible for reviewing inventorship information, and he did not notice that inventor Nicholas Browning was a US national “[d]ue to an oversight.”18
On June 5, 2020, while discussing matters regarding the Indian application with another Patent Engineer employed by 19  The original petition pursuant to 37 C.F.R. § 5.25 was filed later that same month.

Requirement (3)(ii) has been satisfied in regards to the UK application number and the PCT application, but not the Indian application, the European application, and the Chinese application because the identity of the individual who made the decision to file the Indian application, the European application, and the Chinese application has not been revealed.  

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25 as it applies to the Indian application, the European application, and the Chinese application, the record does not establish whether the individual(s) who made the decision to file these three foreign applications was/were aware of the requirements of 35 U.S.C. 
§ 184 and 37 C.F.R. § 5.11(a) at the time of their involvement in this fact pattern.  As such, the USPTO is not in a positon to determine whether the retroactive foreign filing license has been diligently sought.

This must be addressed on renewed petition via the submission of a verified statement from the individual(s) who made the decision to file these three foreign applications.

Requirement (3)(iii) of 37 C.F.R. § 5.25 remains unsatisfied in regards to each of the five foreign filings.

First, the petition does not explain how the Indian application, the European application, and the Chinese application  came to be filed.  The petition does not identify the employees of the applicant who made the decision to file these three foreign applications.  Or perhaps Marks & Clark LLP had a standing order to always file national applications in India, Europe, and China after a PCT had been filed?

Similarly, while declarant Stevenson-Hill has indicated that he instructed another party/parties to file the Indian application, the European application, and the Chinese application, he has not revealed to whom he provided these instructions.

This must be addressed on renewed petition via the submission of a verified statement from the individual(s) who made the decision to file these three foreign applications, a verified statement from declarant Stevenson-Hill, and a verified statement from the individual(s) who filed these three foreign applications.

Second, 37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows that on second renewed petition, each declarant must indicate whether any instructions regarding the filing of the Indian application, the European application, and the Chinese application were provided in writing, and if so, a copy of the instruction letter(s) must be included therewith (both from the applicant to Marks & Clark LLP, and from declarant Stevenson-Hill to the individual(s) who filed these three foreign applications), along with an English translation, if applicable.

Third, an employee of the applicant must address the following on renewed petition: 

What checks does the applicant have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

If checks were in place, why was the procedure not followed in this instance?  In addition, when were these checks implemented?

Has the applicant filed abroad previously where an inventive concept took place in the US, or was this the first time?  

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  

The reply should include a cover letter entitled “Second Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 20 hand-delivery,21 or facsimile.22  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web23 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.24  All other inquiries concerning examination procedures should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 United Kingdom, PCT, India, Europe, and China.  Renewed petition, page 2 and Stevenson-Hill verified statement, paragraph 2.
        2 August 22, 2017, August 22, 2018, March 19, 2020, March 20, 2020, and February 21, 2020, respectively.  Id.
        3 Stevenson-Hill verified statement included with the renewed petition, paragraph 22.
        4 Sharp verified statement included with the renewed petition, paragraph 1.
        5 Id. at 2-3.
        6 Id. at 4-5.
        7 Stevenson-Hill verified statement included with the renewed petition, paragraph 1.
        8 Id. at 2.
        9 Id.
        10 Id. at 9.
        11 Id. at 19-20.
        12 Id. at 20.
        13 Id. at 21.
        14 Id. at 9.
        15 Id. at 12.
        16 Id. at 13.
        17 Id. at 14.  See also Sharp verified statement included with the renewed petition, paragraph 5.
        18 Stevenson-Hill verified statement included with the renewed petition, paragraph 15.
        19 Id. at 17.
        20 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        21 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        22 (571) 273-8300: please note this is a central facsimile number.  
        23 https://www.uspto.gov/patents/apply.
        24 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).